JACOBS, Circuit Judge,
dissenting:
I respectfully dissent from the majority’s conclusion that we lack appellate jurisdiction to hear Mr. Barnes’s appeal.
The majority and I disagree on how to read § 1447(c). The statute provides that remand motions that are based on “any defect in removal procedure” must be made within 30 days, while remand motions asserting lack of subject matter jurisdiction may be made anytime. For convoluted reasons admirably sorted out in the majority opinion, we lack appellate jurisdiction to review the district court’s decision in this case if the plaintiffs’ remand motion (which was made within 30 days) was presented on either of these two grounds. Since the motion had nothing to do with any procedural defect in the defendant’s removal of the case, I do not share the majority’s conclusion that the motion was based on a “defect in removal procedure.”
To read “defect in removal procedure” to cover this case, the majority relies on a committee report from one house of Congress that suggests that a defect in procedure does not mean a procedural defect.1 The majority consults the report after concluding that “defect in removal procedure” is ambiguous; but I see no ambiguity in that phrase. The word “procedure” — in legalese and the vernacular — is the mode and method of proceeding or going forward. Black’s Law Dictionary 1367-68 (4th ed. 1951) (“The mode of proceeding by which a legal right is enforced, as distinguished from the law which gives or defines the right.”); Webster’s Third New Int’l Unabridged Dictionary 1807 (1986) (“a particular way of doing or of going about the accomplishment of something”; “the established manner of conducting judicial business and litigation”). It is “the machinery, as distinguished from its product.” Black’s Law Dictionary at 1368. Giving the word “procedure” its ordinary meaning, the term “removal procedure” describes where, when, how, and in what form notices of removal are to be filed. This is the subject of § 1446 which (unsurprisingly) is headed “Procedure for removal.” I conclude that the first sentence of § 1447(c) unambiguously describes remand motions claiming that the notice of removal suffered from a procedural defect.
The majority’s reading of § 1447(c) creates a new statute in which “removal procedure” means virtually anything having to do with the notice of removal, except for questions of subject matter jurisdiction. This construction, however, disregards the word “procedure” and thereby offends the rule that we must give meaning to each term included by Congress. The majority’s reading of “defect in removal procedure” effectively recasts it to say “defect in removal.”
The Supreme Court very recently interpreted § 1447(c) in a way that reinforces my reading of “defect in removal procedure.” Without turning the pages of House committee reports, the Court concluded that remanding a ease “on grounds of untimely removal, [is] precisely the type of removal defect contemplated by § 1447(c).” Things Remembered, Inc. v. Petrarca, — U.S. -, -, 116 S.Ct. 494, 497, 133 L.Ed.2d 461 (1995). From this I infer that § 1447(c) “contemplated” particular “types” of removal defects, and not others. Similarly, the Court explained that 'untimely filing of the notice of removal is a defect that fits “precisely” within § 1447(c), from which I infer that other defects evidently will not fit as *822well. If the statute includes all jurisdictional or nonjurisdictional defects (or “almost all,” as the majority says), then the Court’s categorizing would make no sense. See also Quackenbush v. Allstate Ins. Co., — U.S. -, -, 116 S.Ct. 1712, 1718, 135 L.Ed.2d 1 (1996) (abstention-based remand “does not fall into either category of remand order described in § 1447(c)”).
All but one of the circuits that have considered § 1447(c) and the meaning of “defect in removal procedure” agree that it refers to procedural defects. (Parenthetical quotes are attached to the two citations that the majority opinion would distinguish.) Foster v. Chesapeake Ins. Co., 933 F.2d 1207, 1213 (3d Cir.), cert. denied, 502 U.S. 908, 112 S.Ct. 302, 116 L.Ed.2d 245 (1991); Page v. City of Southfield, 45 F.3d 128, 131 (6th Cir.1995) (The grounds “specified in § 1447(c)” are “a defect in removal procedure or lack of subject matter jurisdiction.... Here ... the district court ruled that the removal notice was procedurally defective.... ”); Matter of Continental Casualty Co., 29 F.3d 292, 293-94 (7th Cir.1994) (Easterbrook, J.); Melahn v. Pennock Ins., Inc., 965 F.2d 1497, 1503 (8th Cir.1992); Northern Calif. Dist. Council v. Pittsburg-Des Moines Steel Co., 69 F.3d 1034, 1038 (9th Cir.1995) (“The statutory purpose served by requiring defects in removal procedure to be raised promptly would be defeated if a party were free to raise such a procedural defect more that 30 days after the filing of the notice of removal.” (emphasis added)). Some of these courts have concluded that the language of § 1447(c) “could not be clearer,” and have expressly declined to consider the legislative history on which the majority relies here. Foster, 933 F.2d at 1213; see also Melahn, 965 F.2d at 1503. Others have defined the “defect[s] in removal procedure” in § 1447(c) in terms of compliance or noncompliance with the “procedures for removal,” as set out in § 1446. See Continental, 29 F.3d at 294. Only the Fifth Circuit has concluded that the phrase “defect in removal procedure” has nothing to do with procedure. See In re Medscope Marine Ltd., 972 F.2d 107, 110 (5th Cir.1992) (concluding that “the ‘removed improvidently’ language of pre-1988 section 1447(c) was replaced, without intent to change the meaning, with the ‘defect in removal procedure’ in the current section 1447(c)”).
I agree with the majority that this is an issue of first impression in this Circuit. Still, it is worth pointing out that our most recent decisions interpreting § 1447(c) implicitly give a procedural cast to the phrase “removal procedure”. See LaFarge Coppee v. Venezolana De Cementos, 31 F.3d 70, 72 (2d Cir.1994) (untimeliness of removal constitutes a “defect in removal procedure”); Minot v. Eckardt-Minot, 13 F.3d 590, 592 (2d Cir.1994) (district court’s decision to remand based on abstention doctrine is reviewable)2; Hamilton v. Aetna Life and Casualty Co., 5 F.3d 642, 644 (2d Cir.1993) (per curiam) (“[A]n order granting remand based either on a timely motion asserting a procedural defect or on a lack of federal subject matter jurisdiction is not reviewable.” (emphasis added)), cert. denied, 510 U.S. 1130, 114 S.Ct. 1100, 127 L.Ed.2d 413 (1994).
The majority opinion quotes Miller, Wright, and Cooper, Federal Practice and Procedure, § 3739, for the proposition that, “Although the statute could have been more clearly drafted, it seems clear that it means that the 30-day limit applies to all motions to remand except in cases in which the court lacks subject matter jurisdiction.” Maj. op. at 818. The treatise acknowledges that there are cases that reject that view, but justifies the broad statutory reading of the statute on the ground that “[i]t is hard to believe” that Congress would write § 1447(c) and yet “remain[ ] silent on when remand may be sought in the large and important class of cases left in the middle.” Miller, Wright, and Cooper call this a “glaring casus omissus,” Federal Practice and Procedure, § 3739 at 286 (1996 Supp.), taking the words from my mouth. But it cannot be expected that Congress will create perfect, seamless statutes. Congressional silence may reflect poor drafting or *823flawed understanding, or it may reflect a purposeful and conscious avoidance of a difficult issue on which consensus is unavailable. It is easy for me to believe that Congress enacted a statute that failed to account for a large class of cases. Along the same lines, the majority opinion asserts that “[tjhere is no reason that Congress’ concern with unfairness and inefficiency would be confined to remand motions based on procedural grounds.” Maj. op. at 817. I think that one good reason for the statutory design is that procedural flaws (compared with others) can be detected sooner and more easily, and if forfeited are less of a loss. In any event, however, I am unwilling to improve on what Congress has given us, as I believe the majority has done.
In summary, I believe that we are barred from reviewing district court determinations that a removal notice was procedurally defective or that the court lacked subject matter jurisdiction to hear the case, but that we otherwise have the power to review orders that remand cases to state court. Because the district court did not remand this case on either of these specified grounds, I would hold that we have appellate jurisdiction to hear the merits of this dispute.

. The majority cites Professors Eskridge and Frickey in support of the view that committee reports are authoritative indicators of congressional "intent"; but Eskridge and Frickey are quick to point out the "limitations on the usefulness of committee reports in giving meaning to ambiguous statutes.” Cases and Materials on Legislation 743 (2d ed. 1995). One such limitation is based on the observation from public choice theoiy that Congress's decisions (particularly submerged ones such as the language that winds up in committee reports) bear the finger marks of interest groups:
Lobbyists and lawyers maneuver endlessly to persuade staff members (who write the committee reports) or their legislative bosses to throw in helpful language in the reports when insertion of similar language would be inappropriate or infeasible for the statute itself. “Smuggling in" helpful language through the legislative history is a time-tested practice.
Id. at 744.


. The majority opinion notes Minot's quotation of the pre-1988 language of § 1447(c). Maj. op. at819n.4. Minot’s quotation of § 1447(c), however, appears in a sentence that deals with Thermtron, which is of course a pre-1988 case. In Minot, the case was removed in 1992 and remanded in 1993.